Citation Nr: 1641061	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for joint pain, to include due to anthrax vaccination.  

4.  Entitlement to service connection for muscle/tissue swelling, to include due to anthrax vaccination. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had periods of active service in the Air Force Reserves from August 1987 to February 1988, from March 2002 to July 2002, from February 2003 to July 2003, and from May 2008 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2011, the RO, in pertinent part, denied entitlement to service connection for sleep apnea.  In December 2011, the RO denied service connection for joint pain, bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, restless leg syndrome, tissue swelling, and sleep apnea.  In January 2012, the RO denied service connection for high blood pressure to include sleep apnea.  The Veteran submitted a statement in July 2012, that was interpreted as a notice of disagreement with respect to the issues of entitlement to service connection for sleep apnea, hypertension, joint pain due to anthrax vaccination, and muscle/tissue swelling due to anthrax vaccinations.  The RO issued a statement of the case dated in June 2014, and the Veteran submitted a statement dated in August 2014, that was interpreted by VA as a substantive appeal.  These are the only matters that have been fully developed for appellate review.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

In his application for compensation, received in November 2010, the Veteran claims that his sleep apnea had its onset in March 2003, during a period of active service, even though it was not diagnosed until after his last period of active duty.  It is claimed that the hypertension was aggravated by his sleep apnea.  The Veteran has not been afforded a VA examination to determine the etiology of these disabilities.  

Next, with respect to the Veteran's claims of entitlement to service connection for joint pain and muscle/tissue swelling due to anthrax vaccination, the Board notes that the Veteran has reported, in several statements submitted to VA, that he has debilitating pain and swelling since the mandatory injections in service.  He indicated that he had swelling and hot, painful joints after the third of six injections for anthrax, and that he has continued symptoms of pain with even minor stress and strain on his joints and surrounding tissue.  

The Veteran was afforded a VA examination dated in November 2011 with respect to his joint complaints.  This examination diagnosed the Veteran with bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders.  The Veteran was also indicated to have restless legs and the examiner stated that the Veteran appeared to have arthralgias.  The examiner found that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner explained that there was no injury in service and that the Veteran "appears to have arthralgias due to age process, activity, and obesity."  The examiner also checked "no" to the question of whether there were any diagnosed illnesses for which no etiology was established.  The RO, in December 2011, denied service connection for joint pain, bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, and tissue swelling.  Only the claims for joint pain and tissue swelling were appealed.

Based on the foregoing, the Board finds that the Veteran should be afforded an additional, clarifying examination, in connection with his claims for joint pain and muscle/tissue swelling.  While the November 2011 examiner did offer diagnoses for various joint complaints, the question of general joint pain due to anthrax vaccination or an undiagnosed illness was not clearly addressed.  The examiner stated that the Veteran appeared to have arthralgias, but no further comment or diagnosis was indicated.  In addition, the question of muscle/tissue swelling was not addressed, nor did the examiner address the statements of the Veteran (above) that he had debilitating pain and swelling since the mandatory injections in service.  Additional examination, specifically addressing these claims and the Veteran's complaints should be afforded.  The examiner should indicate whether the Veteran has a condition manifested by joint pain and/or muscle/tissue swelling, other than bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, and restless leg syndrome, and whether any such condition is related to active military service or an undiagnosed illness.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination for the purpose of determining the nature and etiology of sleep apnea and hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have sleep apnea, and if so, did it have its clinical onset in service or is it otherwise related to the Veteran's period of active duty?

(b)  Does the Veteran have hypertension, and if so, is it related to any period of active duty.  If not, was it aggravated by active service.  If not, and if sleep apnea is related to service, was hypertension caused or aggravated by sleep apnea.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

(c)  If sleep apnea and/or hypertension are not found, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.



2.  Arrange for a VA examination for the purpose of determining whether the Veteran has joint pain and/or a muscle/tissue condition that is related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a disability manifested by joint pain and/or a muscle/tissue swelling, other than bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, and restless leg syndrome?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a diagnosed condition manifested by joint pain and muscle/tissue swelling, other than bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, and restless leg syndrome, did such disorder have its onset during active duty service, or was such disorder caused or aggravated by a period of active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

(c)  If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when 

such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


